Citation Nr: 0325000	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  99-15 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, cervical spine.

2.  Entitlement to service connection for low back disc 
protrusion, herniation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969, February 1970 to January 1971, and October 
1973 to October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in August 1998 
and July 2002 from the Department of Veterans Affairs (VA) 
regional office (RO) in Waco, Texas.  The Board initially 
reviewed the issue of entitlement to service connection for 
degenerative disc disease, cervical spine in April 2001.  At 
that time, the Board remanded the issue for further 
evidentiary development.  Review of the record indicates that 
the requested development has been completed and the veteran 
has perfected an appeal of the issue of entitlement to 
service connection for low back disc protrusion, herniation.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  Degenerative disc disease, cervical spine, was not 
present during active service and is not otherwise related to 
such service.

3.  A low back disc protrusion, herniation, was not present 
during active service and is not otherwise related to such 
service.




CONCLUSIONS OF LAW

1.  Degenerative disc disease, cervical spine, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  A low back disc protrusion, herniation was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless either Congress 
provided otherwise or Congress has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991)

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
April 1999 Statement of the Case (SOC) March 2001 
Supplemental SOC, the RO provided the veteran with the 
applicable law and regulations and gave notice as to the 
evidence generally needed to substantiate his claim.  The RO 
sent a letter to the veteran dated in January 2001 that 
advised him of what the responsibilities of the VA and the 
veteran are in developing the record.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has not 
identified any additional available evidence that has not 
been associated with the record.  

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131  (West 2002).  In order to show a chronic 
disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2002).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of 38 U.S.C.A. § 1110, and subject to the 
provisions of section 38 U.S.C.A. § 1113, in the case of any 
veteran who served for ninety days or more during a period of 
war or peacetime service after December 1946, and a chronic 
disease, including osteoarthritis (degenerative joint 
disease), becomes manifest to a degree of ten percent or more 
within one year from the date of separation from such 
service, such disease shall be presumed to have been incurred 
in or aggravated by such service notwithstanding there is no 
record of evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.306, 3.309 (2002).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records include a report of an enlistment 
physical examination dated in September 1966.  The report 
indicates that the veteran's spine was found to be normal.  
The Report of Medical History reflects that the veteran 
denied having any history of recurrent back pain.  The 
veteran underwent a physical examination in January 1967, 
which showed a normal spine.  He denied any bone, joint, or 
other deformity, lameness, arthritis or rheumatism, and 
swollen or painful joints.  Treatment records show the 
veteran presented in April 1968, complaining that he injured 
his back while pouring concrete.  The diagnostic impression 
was muscle spasm.  He was treated with Robaxin and 
Wintergreen, and returned to duty with instructions to return 
if he experienced no relief.  He underwent a separation 
physical examination in May 1969, which showed a normal 
spine.  The medical history showed no recurrent back pain.  
The veteran underwent an enlistment examination in February 
1970.  He denied back trouble of any kind.  Physical 
examination indicated a normal spine.  Report of a periodical 
examination in April 1975 shows a normal clinical evaluation 
of the spine.  The veteran underwent a physical examination 
in July 1976 for expiration of his term of service.  The 
veteran completed a Report of Medical History, denying that 
he had recurrent back pain currently or in the past.  The 
clinical evaluation of the veteran's spine was normal.

The veteran filed a claim with the VA for disability 
compensation in October 1976.  He did not claim any disease 
or injury to the cervical spine or low back at that time.
Post-service medical records show the veteran underwent a VA 
compensation and pension (C&P) physical examination in May 
1978.  The veteran made no mention of his neck or lower back 
when reporting his subjective complaints.  The findings and 
diagnosis were negative for any neck or back disorder.

Inpatient records from E.T. Medical Center show that the 
veteran was admitted in January 1992 for neck and left 
shoulder pain.  A cervical myelogram was done, followed by a 
CT scan of the cervical spine.  The myelogram was interpreted 
to show degenerative disc disease and posterior disc bulges 
at multiple levels with probable stenosis at C5-6 and C6-7 
and lateralizing signs most marked at C6-7.   The veteran was 
admitted in October 1992 for neck pain after a tractor 
trailer accident.  The veteran underwent a cervical 
discogram, which was interpreted to show a central posterior 
disc herniation at C3-4, a right paracentral disc herniation 
at C4-5, and a left paracentral disc herniation at C5-6.  The 
C6-7 disc could not be seen due to the veteran's muscular 
shoulders.

The veteran filed a claim for service connection for a 
cervical spine condition in March 1998.  He made no mention 
of a low back condition.

VA outpatient records show the veteran sought treatment for 
neck and left shoulder pains in March 1998.  He reported that 
he had neck pains off and on for years.  He denied any neck 
injury.  The veteran followed up in April 1998 with 
complaints concerning his muscle relaxer prescription.  A 
nerve conduction study in July 1998 showed no evidence of 
left arm radiculopathy or peripheral neuropathy; the study 
did show bilateral carpal tunnel syndrome, mild.  The veteran 
had continued complaints of neck pain in July, August, and 
September 1999.  X-rays of the cervical spine were 
interpreted to show severe degenerative joint disease in 
November 1999.  Physical examination was positive for left 
lateral epicondylitis.  A February 2000 MRI (magnetic 
resonance imaging) of the cervical spine was interpreted to 
show multiple levels of spinal stenosis due to spurs and disc 
protrusions with signs of myelopathy of the cord at the C3-4 
level.  The veteran complained of back pain and lower left 
extremity pain with coughing.  A MRI of the lumbar spine was 
planned.  

The veteran saw C.C.C., M.D., in May 2000.  He reported the a 
pattern of symptoms in his neck, shoulders, arms to the 
radial aspect of his hands.  The impression was cervical 
radiculopathy-clinically 5-6, 7-8 roots and carpal tunnel 
syndrome, previously diagnosed, bilateral.

A MRI of the lumbar spine done in June 2000 was interpreted 
to show left paracentral disc protrusion at L4-5 with mild 
neuroforaminal narrowing and mild bilateral L5-S1 
neuroforaminal narrowing due to facet hypertrophy.  VA 
outpatient notes indicate that EMG (electromyography) testing 
showed a carpal tunnel syndrome (mild) and a cervical spinal 
stenosis (severe).  This may be a "double crush syndrome" 
involving nerve damage in two areas (the neck and the wrist).

Treatment records from P.E.W., Jr., M.D., indicate that the 
veteran underwent an anterior cervical discectomy with fusion 
and instrumentation and corporectomy at C3-4 with a herniated 
disc removed, C4-5, and C5-6 in July 2000.  On follow-up 
approximately eight days later, the veteran reported good 
relief of pain in his left arm.

VA outpatient records reflect an entry in August 2000 which 
reflects that the veteran requested a medical statement 
saying that it was medically possible that his neck problems 
began in service.  By of history it was reported that the 
veteran's symptoms began in 1985 with neck pain.  He denied 
specific trauma.  The assessment was status post 
decompression, fusion, and plating for cervical stenosis with 
cervical myelopathy.  The physician indicated that it is 
possible that the onset of cervical degeneration leading to 
these conditions could have begun during the veteran's time 
in service.  In an October 2000 addendum, the physician 
reported that the veteran told him that his neck pain first 
began in 1985 and that he was ultimately found to have 
cervical stenosis secondary to degenerative changes in the 
cervical spine.  The physiatrist opined that the degenerative 
changes in the cervical spine in all probability took many 
years to develop and evolve.  He concluded that it was not 
possible to say with certainty when the problems began, but 
it was medically probable that they began prior to 1976 while 
the veteran was in service.

VA outpatient records show that in August 2000, the veteran 
continued to complain of pain in his lower extremities with 
coughing from the left buttock down the side of the left 
lower extremity to the foot.  

The veteran testified in a local hearing in August 2000.  His 
testimony indicates as follows:  

The veteran was on active duty from September 1966 to 
September 1969 and from February 1970 to October 1976.  
(Transcript (T.) at p. 2)  He had problems with his neck, not 
his back.  He was unaware that he had hurt his neck.  He 
thought he hurt his shoulder.  This was diagnosed as 
bursitis.  (T. at p. 3)  The veteran left service in 1976 and 
was first treated for his neck in 1985.  He underwent surgery 
on his neck.  (T. at p. 4)  The veteran had no intervening 
injury before he went to see the doctor in 1985; it was the 
same problem.  His neck was bad then.  He went back to the 
doctor in 1992 and just recently had surgery one month ago.  
Everyone was surprised that he was able to go so long before 
having surgery.  (T. at p. 5)  He was given the same 
diagnosis in 1992 as was given in 1985.  They did not 
recommend surgery in 1992 because of the amount of movement 
he still had in his neck.  When treated in 1985 he was given 
anti-inflammatory medication.  (T. at p. 6)  The veteran was 
"re-injured" in 1991 when he was involved in a tractor 
trailer accident.  (T. at p. 7)  The injury to the left 
shoulder occurred during his first enlistment and it had 
resolved as far as he knew when he got out in 1976.  

Records from P. Hospital show that the veteran underwent a 
release of flexor retinaculum on the right in April 2001.  
The postoperative diagnosis was carpal tunnel syndrome on the 
right.  In June 2001, the veteran underwent a left carpal 
tunnel release with incision of flexor reticulum.

The veteran underwent a VA compensation and pension (C&P) 
physical examination in August 2001.  The examiner noted from 
review of the records that the veteran did not complain of 
neck pain until 1985 at which time cervical stenosis was 
diagnosed.  The veteran was diagnosed with spinal stenosis 
with multiple areas of disc disease and pain in his left arm 
in 1992.  The veteran underwent a major cervical procedure in 
July 2000.  Since the surgery, the veteran continued to have 
a very stiff neck.  He reported that when he turned his head 
in a certain way, he experienced episodes of numbness in his 
hands.  He underwent surgery for bilateral carpal tunnel 
syndrome that did not help much.  The veteran also reported 
pain that radiates across the tops of his shoulders and if he 
moves his head a certain way, he experiences pain radiating 
into the left arm.  

Following an examination of the veteran, the examiner made 
the following diagnoses:  (1) status following anterior 
discectomy and corpectomy with application of a large 
triangular bone graft and metallic internal fixation with 
apparent fusion, and (2) basically negative orthopedic 
examination of the left shoulder; certain that x-rays would 
find some degenerative joint disease, but today the shoulder 
is not painful or negative and has almost normal range of 
motion and somewhat limited internal and external rotation.  
The veteran has severe degenerative joint disease and disc 
disease with spinal stenosis treated by surgical procedure 
that gave a fair result.  The examining physician opined that 
there was no real connection between the current cervical 
spine disease and any shoulder bursitis that the veteran 
might have had in the past.  The examiner indicated he found 
no evidence of cervical disease while the veteran was on 
active duty and his symptoms began in 1985 according to the 
veteran and the record.

C.C.C., M.D., the veteran's private physician, submitted a 
letter in August 2001.  Dr. C. states that the veteran first 
became his patient in 1999.  He had advanced severe cervical 
disease with myelopathy and radiculopathy.  Dr. C. opined 
that the extent of the disease is longstanding and more than 
likely occurred during an injury he had in the 1960s while he 
was in service.  The changes he has seen on cervical films in 
1999 would correlate with a disease process of that length.  
Dr. C concludes that the veteran underwent a multiple level 
fusion in 2000 and remains totally disabled.


II.  Analysis

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The medical evidence 
in the instant case demonstrates that the veteran has current 
disabilities, including severe degenerative joint disease and 
disc disease with stenosis, all of the cervical spine, and 
left paracentral disc protrusion at L4-5 with mild 
neuroforaminal narrowing and mild bilateral L5-S1 
neuroforaminal narrowing due to facet hypertrophy.  Two 
physicians provided opinions that the veteran's cervical 
spine disability began around the time of service, but 
neither could point to any particular injury, illness, or 
event that led to the veteran's current disability.  The VA 
examiner, who examined the entire claims file, could find 
nothing in the record that indicated any connection between 
the veteran's current degenerative disc disease, cervical 
spine.  

Review of the record by the Board reveals nothing in service 
medical records that shows a chronic condition either of the 
cervical spine or the lumbar spine.  The veteran contends he 
was diagnosed with bursitis in service and this was really a 
neck injury; and the neck injury is directly related to the 
current degenerative disc disease, cervical spine.  The 
diagnosis of a disability and determination of medical 
etiology, however, require professional evidence. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
The two physicians that opined that the current cervical 
spine disability began in service do not support the 
veteran's assertion, as they do not point to shoulder 
bursitis or any particular precipitating event.  Moreover, 
the VA examiner directly refutes the contention that any 
shoulder bursitis in the past is connected to the veteran's 
current cervical spine disability.  The Board also notes that 
the veteran repeatedly denied any recurring problems with his 
back while in service and for some years following release 
from active duty, as shown by numerous examination reports in 
service and a VA examination report in 1978.  The Board 
further notes that the veteran made no mention of a neck or 
back disability when he filed for disability compensation in 
October 1976.  The first report of neck pain was in 1985 and 
the veteran has testified that was the first treatment after 
service.  The Board finds that the contemporaneously recorded 
progress notes and reports are more reliable than the 
veteran's contentions made 15 to 30 years after the purported 
events.

Aside from the diagnosis of muscle spasm in April 1968, there 
is no complaint or treatment of neck or lower back injuries 
in service.  The veteran's testimony indicates that he was 
diagnosed with shoulder bursitis in service.  His testimony 
also indicates that his shoulder problem did not bother him 
again until 1985.  Service medical records fail to show 
complaint or diagnosis of a shoulder problem and there are no 
medical records to substantiate that symptoms in the 
veteran's neck actually began, as the veteran has alleged, 
his treatment records from 1985 are unavailable.  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  The Board concludes that the opinion provided 
by the VA examining physician is more reliable than the 
opinions supporting service connection in this case.  In this 
regard, the Board observes that the opinions supporting 
service connection for degenerative disc disease, cervical 
spine, appear to heavily rely on history provided by the 
veteran, which is contradicted or unsupported by 
contemporaneous records.  A bare transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional. LeShore v. Brown, 8 Vet.App. 406 
(1995).  Moreover, these opinions by examiners who first saw 
the veteran many years after service fail to point to any 
specific event, injury, or disease diagnosed in service.  The 
Board finds these opinions to be speculative in nature.  

Service medical records reveal only one complaint relating to 
the veteran's back, which occurred in April 1968.  In October 
2001, the veteran asserted service connection for lower back 
conditions.  He did not provide any other information 
concerning any treatment for the lumbar spine other than a 
copy of the MRI report of the lumbar spine from June 2000.  
The veteran does not allege any treatment for the lower back 
symptoms and the first complaints of record did not occur 
until February 2000, over 30 years after he was diagnosed 
with a muscle spasm in service.  The record fails to show a 
chronic lower back injury or disease in service and no 
continuity has been shown after service.  Accordingly, 
service connection for low back disc protrusion, herniation  
is not warranted.

Finally, the Board notes that VA has not provided an 
examination in support of the veteran's claim for service 
connection for low back disc protrusion, herniation.  The 
Board considered whether a VA examination would be 
appropriate, but found that there is no indication that the 
veteran's low back disc protrusion, herniation could be 
associated with any established event, injury, or disease in 
service or with another service-connected disability.  In 
this regard, the Board notes the veteran had a muscle spasm 
in April 1968, which was not diagnosed as either an injury or 
disease.  There is no record of another complaint regarding 
the low back until February 2000, creating a lapse of over 30 
years between the muscle cramp and diagnosis of a low back 
disc protrusion, herniation. 

The positive evidence for the veteran's claims in this matter 
is clearly outweighed by the negative evidence.  Accordingly, 
reasonable doubt does not assist the veteran in his claims 
for service connection for a low back disc protrusion, 
herniation and service connection for degenerative disc 
disease, cervical spine.


ORDER

Service connection for a low back disc protrusion, 
herniation, is denied.

Service connection for degenerative disc disease, cervical 
spine is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

